COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        Holly Brooke Schaumleffel v. GS/TPRF III Houston Med.
                            Ctr., LP

Appellate case number:      01-18-00516-CV

Trial court case number:    1110670

Trial court:                County Civil Court at Law No. 2 of Harris County

       This Court’s September 5, 2018 Memorandum Order of Referral to Mediation
(“Mediation Order”) had referred this appeal to mediation. On the same day, the Clerk of
this Court’s September 5, 2018 notice had granted the appellant’s motion for an extension
of time to file her brief until October 4, 2018. After appellee filed its objection to the
Mediation Order on September 7, 2018, this Court’s September 12, 2018 Order withdrew
the Mediation Order. On October 8, 2018, appellant’s brief was filed.

       On October 12, 2018, appellee filed a motion to dismiss this appeal for want of
prosecution. Appellee contends that this appeal should be dismissed for appellant’s failure
“to timely comply with almost all appellate deadline(s) set by this Honorable Court” under
Rule 42.3(c), or for appellant’s failure to timely file a brief and for failing to reasonably
explain the failure, under Rule 38.8(a)(1). In the alternative, because appellee contends
that appellant’s brief, filed on October 8, 2018, three business days after the deadline,
constitutes a frivolous appeal, appellee requests that it should be awarded damages, under
Rule 45. Appellant has filed a response.

       Accordingly, because appellant’s brief was filed on October 8, 2018, the Court
DENIES the appellee’s motion to dismiss and request for damages. See TEX. R. APP. P.
38.8(a)(2), 45. Appellee’s brief remains due by November 7, 2018.

       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court
Date: October 23, 2018                   ______________________